ORDER
This matter came before the Supreme Court on November 1, 1993 pursuant to an order requiring the plaintiff to appear and to show cause why his appeal should not be summarily denied and dismissed..
Appearing pro se, plaintiff appeals the denial by a justice of the Superior Court of his motions under Super.R.Civ.P. 15(a) and 60(b). The plaintiff advances several arguments to support his position. They include his assertions that the Superior Court justice abused his discretion in denying his motions, that plaintiff has newly discovered evidence, and that defendants made fraudulent representations upon which his lawyers relied. The plaintiff has not persuaded this court that he has newly discovered evidence or any other reason to justify reversing the Superior Court justice’s denial of his motions. After hearing the arguments of counsel and Mr. D’Amario and reviewing the memoranda that the parties submitted (including a twenty-page memorandum of law that Mr. D’Amario filed), it is the conclusion of this court that cause has not been shown.
The plaintiffs appeal is therefore denied and dismissed. The judgment appealed from is affirmed.
LEDERBERG, J., did not participate.